Name: Commission Regulation (EEC) No 1432/86 of 14 may 1986 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/30 Official Journal of the European Communities 15. 5. 86 COMMISSION REGULATION (EEC) No 1432/86 of 14 May 1986 on the supply of common wheat to the World Food Programme (WFP) as food aid 3826/85 Is) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3768/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the WFP, the Commission allocated to the latter organization 20 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 362, 31 . 12. 1985, p. 8 . ( «) OJ No L 192, 26 . 7. 1980, p. 11 . O OJ No L 371 , 31 . 12. 1985, p. 1 . 15. 5. 86 Official Journal of the European Communities No L 129/31 ANNEX I 1 . Programme : 1985 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 20 000 tonnes 6. Number of lots : one (in 3 parts : A : 7 000 tonnes ; B : 7 000 tonnes ; C : 6 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (Telex 200 490 F) 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk and  315 000 empty new composite sacks jute/polypropylene of a minimum weight of 335 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME / ASSAB' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 27 May 1986 16. Shipment period : before 20 June 1986 17. Security : 10 ECU per tonne Note 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate No L 129/32 Official Journal of the European Communities 15. 5. 86 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 3 487,16 Sica Le Havre quai Herman du Pasquier F-76600 Le Havre Le Havre 76 k76902 3 512,84 7 000 Capbn 122, avenue Aristide Briand F-76650 Petite-Couronne Deols 36 d36002 5 800 Capbn 122, avenue Aristide Briand F-76650 Petite-Couronne Deols 36 d36002 1 000 Paysanne de l'Indre boÃ ®te postale 297 1 , boulevard des Marins F-36006 ChÃ ¢teauroux Cedex Dun-le-Polier 36 e36796 200 7 000 Paysanne de l'Indre boÃ ®te postale 297 1 , boulevard des Marins F-36006 ChÃ ¢teauroux Cedex Saint-Lactencin 36 e36790 500 Ã ts Maitrat F-18210 Pessais-le-Fromental Pessais-le-Fromental 18 el 8683 1 700 Agri Indre boÃ ®te postale 97 33, avenue de la Gare F-36002 ChÃ ¢teauroux Cedex Agry 36 e36782 500 Paysanne de l'Indre boÃ ®te postale 297 1 , boulevard des Marins F-36006 ChÃ ¢teauroux Cedex Lucay-le-MÃ ¢le e36789 1 500 Ã ts Tessier rue de Touraine F-41190 Herbault Herbault 41 e41372 1 000 Ã ts Tessier rue de Touraine F-41190 Herbault Herbault , 4 1 e41373 800 6 000 Paysanne de l'Indre boÃ ®te postale 297 1 , boulevard des Marins F-36006 ChÃ ¢teauroux Cedex Saint-Lactencien 36 e36790